Citation Nr: 0201384	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  94-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
frostbite of the right foot, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased evaluation for residuals of 
frostbite of the left foot, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946, when he was discharged on account of disability 
resulting from combat wounds.  He served in the European 
Theater and was awarded the Purple Heart Medal and the Combat 
Infantryman Badge for his service and the wounds he sustained 
during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the appellant's claim 
seeking an evaluation in excess of 10 percent for service-
connected residuals of frostbite of the feet.  Thereafter, 
based upon VA examinations of the feet dated in July 1992 and 
December 1993, the veteran's service-connected residuals of 
frostbite of the feet were evaluated as 30 percent disabling.  

In March 1997, the Board remanded this case to the RO for 
additional development, including affording the veteran VA 
podiatric and neurologic examinations.  Prior to the return 
of the claims file to the Board, by regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating cardiovascular system 
disorders, including residuals of cold injuries, as set forth 
in 38 C.F.R. §§ 4.100-4.104.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  These regulatory changes include the 
provision that each affected part should be evaluated 
separately.  Accordingly, upon consideration of VA 
examinations of the feet conducted in August 1997 and March 
1998 and the above regulatory changes, evaluation of 
residuals of frozen feet was increased to 30 percent 
disabling for each foot effective from January 12, 1998.

By decision of December 1998, the Board held that the 
preponderance of the evidence was against the assignment of 
disability ratings in excess of 30 percent for residuals of 
frostbite of either foot.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
April 2001, pursuant to a motion for remand which was filed 
by the veteran's attorney and was not opposed by the 
Secretary, the Court vacated the December 1998 decision and 
remanded the case to the Board for proceedings consistent 
with the motion for remand.

By rating decision of April 2000, the RO granted service 
connection for peripheral neuropathy of both lower 
extremities, as secondary to the service connected frostbite 
residuals.  Each leg was separately rated as 20 percent 
disabling, effective January 6, 1997.  The veteran has not 
expressed disagreement with the disability ratings assigned 
or the effective date of the ratings.  

According to the report of a phone conversation between the 
veteran and a VA representative in March 2000, the veteran 
expressed concern about whether the VA would provide for his 
wife in case of his demise.  The representative explained the 
law concerning dependency and indemnity compensation and 
particularly the operation of 38 U.S.C.A. § 1318, which 
provides for the payment of dependency and indemnity 
compensation to the surviving spouse of a veteran who was 
rated as continuously totally disabled for a period of ten 
years immediately preceding death.  To the extent that the 
veteran's phone call could be interpreted as an informal 
claim for an effective date earlier than February 1998 for 
the assignment of a total disability rating based upon 
individual unemployability due to service-connected 
disability, the matter is referred to the RO for appropriate 
action.





FINDING OF FACT

The residuals of frostbite of both feet are manifested by 
complaints of numbness and pain and clinical findings of 
purplish discoloration of the sole, delayed capillary refill, 
diminished sensation to light touch, and X-ray evidence of 
degenerative changes.  Loss of toes or parts or persistent 
severe symptoms are not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
frostbite of the right foot or the left foot, separately 
evaluated, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7122 (effective prior to January 12, 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Subsequent to the Board's December 1998 decision, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA is therefore applicable to this case.  
Recently-enacted regulations implementing the VCAA are 
applicable as well.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In the motion for remand, the veteran's attorney noted the 
new law and pointed out that when a statute changes during 
the appellate process, the version most favorable to the 
claimant must be applied.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, the Court may not determine in the 
first instance which version of the law is most favorable to 
the claimant.  Baker v. West, 11 Vet. App. 163 (1998).  
Accordingly, the attorney moved for the Court to vacate the 
Board's decision and remand the claims for increased ratings 
for lower extremity frostbite residuals to the Board for 
additional consideration.  It was further specified that such 
consideration should include 1) advising the veteran that he 
may submit additional argument or evidence in support of his 
claim and providing him the opportunity to do so, 
2) readjudicating the claim in light of the VCAA provisions, 
3) obtaining copies of the pleadings in the case and 
incorporating them into the claims file.  

As noted above, the Court vacated the December 1998 decision 
and remanded the case to the Board for proceedings consistent 
with the motion for remand.  Since the case has been returned 
to the Board, copies of the pleadings filed before the Court, 
including the motion for remand and the Court's order have 
been associated with the veteran's claims file.  The veteran 
was notified by letter dated in October 2001 that he could 
submit additional evidence and argument in support of his 
claim if he desired, and he was given a 90 day window in 
which to do so.  However, in a phone call the same month, the 
veteran stated that he had no further evidence or argument to 
submit in support of his claims, and that he wished to waive 
the remainder of the 90 day period so that the Board could 
proceed with adjudication of his claims.  One week later, the 
veteran's accredited representative presented written 
argument in support of the veteran's claims.  This argument 
has also been included in the veteran's claims file.

Thus, for compliance with the Court's order, it remains for 
the Board to readjudicate the veteran's claims, to include an 
analysis of whether the VCAA provides more favorable 
treatment to the veteran, than he was entitled to previously.  

The veteran contends that the symptoms associated with his 
service-connected residuals of frostbite of the feet include 
numbness, swelling, and a burning pain which prevents him 
from walking in excess of 50 yards, thereby warranting the 
assignment of increased evaluations.

Factual Background

Service connection for frostbite, both feet, was originally 
granted by the RO in an April 1946 rating action and a 10 
percent disability evaluation was assigned.  This 
determination was based on the veteran's service medical 
records which showed that he was treated for residuals of 
frostbite, both feet, which were manifested by swelling, 
numbness, and tingling.

A May 1950 VA examination report reveals that the veteran's 
feet were somewhat cold and moist and there was slight 
tenderness at the plantar aspects.  The veteran reported that 
his feet become swollen after walking and he experiences pain 
between the toes which sometimes break open.  The diagnosis 
was residuals of frostbite, feet, bilateral.  

Upon VA special surgical examination performed in April 1953, 
the veteran complained that his feet swell, perspire, and 
stay cold and damp all the time.  He also reported that the 
swelling prevents him from walking.  Examination of the feet 
revealed that they were normal in color, the toes were 
somewhat cool as compared to the rest of the foot, the feet 
were dry, there was no epidermophytosis and no trophic 
changes, and the pulses were palpable bilaterally but 
slightly diminished on the left.  The diagnosis was mild 
residuals of bilateral frozen feet.

In June 1992, the veteran submitted a request for an 
increased rating for frostbite of the feet, which, after VA 
examination in July 1992, was denied by the RO in a September 
1992 rating decision.  

The July 1992 report of VA examination stated that the 
veteran complained of some cramping pain in the lower leg and 
sensitivity to cold.  Examination of the veteran revealed 
that he walked with a wide gate, there was purplish 
discoloration on the soles of the feet and a slight amount of 
excess sweating.  The examiner noted that there were no 
changes in the nails, no scars, and the arterial pulsations 
in the right foot were absent.  The dorsalis pedis on the 
left foot could not be palpated, the right posterior tibial 
was felt as a weak pulsation, and some arteriosclerotic 
changes were present.  The diagnoses were residuals of 
frostbite of both feet and bullet wound scar on the right 
foot. 

A December 1993 report of VA skin examination shows that the 
veteran described sensitivity to cold and pain in both feet.  
He also described symptoms resembling claudication with 
cramps in the calf and cramps on walking.  Examination of the 
feet revealed that arterial pulsations were absent 
bilaterally and there were some atrophic changes in the 
nails.  The examiner found no evidence of tissue loss 
specifically due to frostbite.  The temperature of the skin 
of both feet was somewhat diminished up to the area just 
above the ankle and there was no specific increase in 
sweating.  There was a purplish discoloration of the skin of 
the soles of the feet and no scaling was noted.  The 
diagnoses were residuals of frostbite, both feet, and 
occlusive arterial disease, both feet.  The examiner noted 
that the veteran stated that his wife had to rub his feet 
because of discomfort and commented that X-ray studies of 
both feet were ordered to rule out any arthritic changes.  X-
ray examination of the veteran's feet revealed degenerative 
changes at the first metatarsophalangeal joints on both 
sides.

Upon VA examination for diseases of the arteries and veins in 
December 1993, the veteran complained that his principle 
problem was with walking.  He stated that his legs feel 
somewhat wobbly when he gets up in the morning, he has 
difficulty ambulating, and often falls and twists.  The 
veteran denied any swelling of the feet but reported that he 
experienced a burning sensation in the soles of the feet and 
some numbness along the medial calves.  He also reported 
frequent cramping of the muscles in the hamstrings, quads, 
and calf areas and radicular pain two to three times per week 
which shoot down the posterior aspect of the leg and into the 
foot, greater on the left than the right.  Examination of the 
veteran's feet revealed that hair growth on the dorsum of the 
foot and toes was normal and deep tendon reflexes were 2+ at 
the right patella, absent at the left patella, and 2+ ankle 
jerks bilaterally.  He had diminished vibratory sense, 
greater on the left leg than the right, and proprioception 
was intact.  There was a stocking-glove distribution of 
decreased pin prick from approximately one half way up the 
calf downward and a corresponding decrease in hot/cold 
sensation.  The veteran's gait was normal and he was able to 
tandem gait with some difficulty with loss of balance.  The 
diagnoses included peripheral neuropathy with decreased pin 
prick, hot/cold sensation in a stocking-glove distribution; 
however, there remained intact hair growth and ankle jerks 
suggesting that this was a mild peripheral neuropathy.  The 
examiner commented that the veteran's symptoms demonstrated a 
combination of peripheral neuropathy from his frostbite as 
well as either cord or nerve root compression and a computed 
tomography (CT) scan was scheduled to determine the exact 
etiology.  However, the veteran failed to report for the CT 
scan on two separate occasions.

Statements from the veteran's children, wife, and sister-in-
law, some dated in January 1994 and some undated, reflect 
that the veteran is no longer able to maintain an active 
lifestyle and work on his dairy farm.  They report that the 
veteran is unable to walk unless his feet, legs, and back are 
massaged, which he has stated increase circulation in these 
areas.

Upon consideration of the foregoing, by a July 1994 rating 
decision, the rating assigned to the veteran's service-
connected residuals of frozen feet was increased from 10 
percent disabling to 30 percent disabling, effective from 
June 1992.

At the veteran's January 1997 personal hearing before the 
undersigned Member of the Board, he testified that his 
impairment from frozen feet had increased in severity since 
1993, he was unable to walk too far, and was treated with 
hydrotherapy.  Transcript at 8, 10, and 13. 

VA outpatient treatment records received at the RO in May 
1997 reflect that, in December 1987, the veteran complained 
of decreased sensation of the lower left extremity, below the 
knee to the foot.  A June 1992 treatment record shows that 
the veteran complained of pain in the right groin and thigh 
area after picking up a 90 pound bottle and occasional 
numbness and tingling in the right leg. 

Upon VA examination of the feet in August 1997, the veteran 
complained that his feet are numb most of the time and 
painful on walking.  He also reported that he experienced 
burning and swelling in both feet.  Examination of the feet 
revealed that they were normal in appearance anatomically and 
there was a well healed scar on the dorsum of the right foot 
from the previous shrapnel injury.  The feet were moist and 
warm to the touch and there was a purplish discoloration on 
the soles.  Capillary refill was delayed, hair was present on 
the dorsum of both feet but appeared diminished, posterior 
tibial pulses were 1+ bilaterally, and dorsalis pedis pulses 
were not palpable.  Neurologic examination revealed 
diminished sensation to light touch in a sock distribution.  
The examiner commented that the duration of the veteran's 
symptoms and the history of frostbite make it at least as 
likely as not that his neurologic symptoms are attributable 
to his service-connected residuals of frostbite of the feet.

An August 1997 report of VA neurologic examination shows that 
the veteran stated that he experiences numbness, burning, and 
tingling in his feet.  He complained that his feet swell on 
standing and he has weakness in the right leg.  The veteran 
further reported that his feet are white and develop a bluish 
color and he has excruciating pain with cold.  The examiner 
noted a dime size scar on the top of his right foot and that 
the skin had pallor and was tender to the touch.  The 
diagnoses included residuals of frostbite to the feet.  The 
examiner commented that the veteran seemed to be moderately 
incapacitated by the symptoms that he has in his feet.  It 
was noted that it is at least as likely that any neurological 
pathology as well as any complaints in his feet are 
attributable to the veteran's service-connected residuals of 
frostbite of the feet.

Upon VA examination in March 1998, the veteran reported 
experiencing pain and swelling in his feet as a result of 
frostbite injuries during and after his military service.  He 
stated that the swelling in his feet becomes worse with 
standing and gradually increases during the day.  The veteran 
also reported experiencing tingling and numbness in his feet 
and stated that he was unable to walk in excess of 50 yards 
without experiencing a burning pain, worse in the right foot 
than the left.  Examination of the feet revealed mild 
swelling bilaterally, 1+ dorsalis pedis (DP) and posterior 
tibial (PT), decreased sensation to light touch on the dorsum 
and plantar surfaces, and good capillary refill on both feet 
in the toes.  

VA outpatient treatment records show that, in October 1997, 
the veteran's complaints included bilateral foot pain and his 
diagnoses included foot pain with decreased sensation 
throughout both feet.  In connection with a February 1998 
recommendation for fee basis treatment for the veteran, the 
examiner noted bilateral foot numbness.

As noted above, by a May 1998 rating decision, based upon 
legislative changes to the schedular criteria for evaluating 
cardiovascular disorders, each affected part of the veteran's 
residuals of frozen feet was evaluated separately and 30 
percent ratings for each foot was assigned.  In the same 
decision, the RO granted a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, effective in February 1998.

In conjunction with the veteran's claim for entitlement to 
service connection for bilateral lower extremity peripheral 
neuropathy, he underwent a VA examination in February 1999.  
The examination was conducted by the same examiner who had 
examined him in August 1997, so the examiner was familiar 
with the veteran's clinical presentation.  He noted that in 
the intervening months, the veteran's ability to walk had 
diminished, and that he had to ride a scooter if he was 
traveling more than 100 yards.  The veteran reported that his 
feet were more painful, and that he took opioid narcotics to 
dull the pain so that he could walk even short distances.  
Upon clinical examination, the examiner felt that the 
veteran's physical presentation had not changed since the 
previous examination.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas, supra.  Thus, the veteran's frostbite must be 
evaluated under both the old and the new rating criteria to 
determine which version is more favorable to him.

Prior to January 12, 1998, the governing regulation provided 
for a 10 percent rating to be assigned where there are 
unilateral or bilateral residuals with mild symptoms.  A 20 
percent evaluation is granted for unilateral residuals with 
persistent moderate symptomatology such as swelling, 
tenderness, redness, and so forth.  Where there is bilateral, 
persistent, moderate symptomatology, a 30 percent rating is 
given.  A 50 percent rating is awarded where there is 
bilateral loss of toes or parts and persistent severe 
symptoms.  Where such impairment is unilateral, a 30 percent 
rating is awarded.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).

As noted in the introduction portion above, effective January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating cardiovascular system disorders, 
including residuals of cold injuries, as set forth in 38 
C.F.R. §§ 4.100-4.104.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  These changes provide that a 10 percent 
evaluation is assigned if there is pain, numbness, cold 
sensitivity or arthralgia.  A 20 percent evaluation is 
warranted if there is pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis) of the affected parts.  A 30 
percent evaluation is assigned if there is pain, numbness, 
cold sensitivity or arthralgia, plus two or more of the 
conditions listed under a 20 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2001).

Additionally, there are two notes following the amended 
schedular criteria for Diagnostic Code 7122.  The first note 
provides that amputations of fingers or toes and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  The 
second note directs the VA to evaluate each affected part 
(hand, foot, ear, nose) separately and combine the ratings, 
if appropriate, in accordance with 38 CFR § 4.25.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2001).

Analysis

Diseases of the arteries and veins are rated in accordance 
with 38 C.F.R. § 4.104, Diagnostic Codes 7100-7123.  As noted 
previously, each affected part of the veteran's residuals of 
frozen feet has been evaluated separately and he has been 
assigned 30 percent ratings for each foot under the amended 
schedular criteria for Diagnostic Code 7122.  

Reviewing the symptomatology and findings contained in the VA 
examination reports and medical records in conjunction with 
Diagnostic Code 7122 as it was before and after January 12, 
1998, the Board finds that a 30 percent rating is the maximum 
rating provided for residuals of frostbite, absent a loss of 
all, or a portion of, one or more of the veteran's toes.  The 
evidence indicates that the veteran's disability includes 
vascular changes (manifested by swelling and complaints of 
pain, burning, tenderness, and color changes of the feet and 
toes); and numbness identified as peripheral neuropathy of 
each foot; these findings comport with a 30 percent rating.  
However, there is no evidence of record which indicates that 
the veteran has suffered the loss of all, or a portion of, 
one or more toes due to his service-connected disability.  In 
this regard, the Board notes that during his December 1993 VA 
examination, the examiner found no evidence of tissue loss 
specifically due to frostbite and that the February 1999 
examiner found no change in the physical condition of the 
veteran's feet.  Although the veteran has reported increased 
pain in both feet, because he is already in receipt of the 
highest schedular rating, a greater benefit is not available 
to him.  Therefore, the Board is constrained to hold that a 
disability rating in excess of 30 percent for bilateral 
residuals of frozen feet, under the criteria in effect before 
and after January 12, 1998, is not warranted.

The Board has also considered the doctrine of reasonable 
doubt, but the record does not provide an approximate balance 
of negative and positive evidence on the merits.  
Accordingly, the Board concludes the preponderance of the 
evidence is against the veteran's claims for increased 
ratings for his service-connected residuals of frostbite of 
the left and right foot.

As mentioned, a 30 percent rating is the maximum schedular 
evaluation provided for this disability.  The veteran's 
representative has requested that the veteran's claim be 
considered under the provisions of 38 C.F.R. § 3.321.  In 
this case, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  In fact, the veteran is in receipt of a 
total disability rating based upon unemployability due to the 
combination of all his service connected disabilities.  

As instructed by the Court, the Board has also considered 
whether remand is required for implementation of the VCAA for 
purposes of evidentiary development.  It is our opinion that 
a second remand to the RO is not justified in this case.  
There is no outstanding evidence apparent upon review of the 
record.  The veteran himself has indicated that he has no 
more evidence to submit and he has requested that the Board 
review his claims without further delay.  In practical terms, 
the VCAA has a greater effect upon claims for service 
connection than upon increased rating claims; particularly 
claims for service connection which were denied on the basis 
that the claim was not well grounded.  As a claim for an 
increased disability rating, this claim has been deemed well 
grounded from the beginning, the VA has accepted and 
fulfilled its duty to assist the veteran from the initial 
filing of the claim.  See Bruce v. West, 11 Vet. App. 405, 
409 (1998); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).

The Board has also considered whether a remand to the RO 
would be appropriate for due process reasons to allow the RO 
to render an initial decision as to the impact of the VCAA 
upon the veteran's claim.  Absent incomplete evidentiary 
development and subsequent new evidence of which the RO would 
be required to perform an initial review, the analysis as to 
the impact of the VCAA on his claims is one which the Board 
is eminently qualified to perform.  Especially given the 
posture of this claim, with the veteran being in receipt of 
the highest schedular rating for cold injury residuals, and 
also in receipt of a total disability rating on account of 
unemployability, we are unable to perceive any prejudice 
accruing to the veteran in this situation. 

In conclusion, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 30 percent 
for cold injury residuals of the right lower extremity and of 
the left lower extremity.  The benefits sought must therefore 
be denied.


ORDER

Disability ratings in excess of 30 percent for residuals of 
frostbite of the right foot and the left foot, separately 
evaluated, are denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

